EXHIBIT 10.4
 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


SEARCHCORE, INC.
20% CONVERTIBLE SECURED PROMISSORY NOTE
 
$100,000.00
March 28, 2014



FOR VALUE RECEIVED,SearchCore, Inc., a Nevada corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order [Insert] (the
“Holder”), in immediately available funds, the total principal sum of One
Hundred Thousand Dollars ($100,000.00). The principal hereof and any unpaid
accrued interest thereon shall be due and payable on or before 5:00 p.m.,
Pacific Time, on April 28, 2015 (the “Maturity Date”) (unless such payment date
is accelerated as provided in Section 5 hereof). Payment of all amounts due
hereunder shall be made at the address of the Holder provided for in Section 6
hereof. Interest shall accrue at the rate of twenty percent (20%) per annum on
this Note from the date hereof. Any accrued interest shall be paid in full on
the first day of each month beginning on June 1, 2014.


This Note is being issued pursuant to a Note Purchase Agreement by and between
the Company and Holder dated of even date herewith (the “Agreement”).


1. PREPAYMENT. The Company may at any time, upon five (5) days written notice to
Holder, prepay all or any part of the principal balance of this Note, provided
that concurrently with each such prepayment the Company shall pay accrued
interest on the principal, if any, so prepaid to the date of such prepayment.
The advance notice, and the end of the five (5) day period, shall be referred to
herein as the “Prepayment Notice” and the “Prepayment Date,” respectively. In
the event that the Company sends a Prepayment Notice to Holder, Holder may elect
prior to the Prepayment Date to convert into shares of common stock of the
Company pursuant to Section 2 hereof, all or part of the amount of principal and
interest to be repaid by the proposed prepayment instead of receiving such
prepayment.


2. CONVERSION. The outstanding principal and any accrued interest due under this
Note may be converted, in whole or in part, at any time or from time to time, at
the option of the Holder, into common stock of the Company at a conversion price
equal to $0.08 per share.


 
1

--------------------------------------------------------------------------------

 
 
3. TRANSFERABILITY. This Note shall not be transferred, pledged, hypothecated,
or assigned by either party without the express written consent of the other
Party. In the event any third party acquires a controlling interest in the
Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets. In the event of a
Reorganization Event the Company agrees to make the party that acquires such
controlling interest or assets, aware of the terms of this Section and this
Note.


4. SECURITY. The Company’s obligations and performance under this Note is
secured by the Collateral as defined in, and pursuant to the terms of, the
Pledge and Security Agreement of even date herewith.


5. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:
 
(a) The non-payment, when due, of any principal or interest pursuant to this
Note;
 
(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five business days after notice to cure such breach;
 
(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;
 
(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or
 
(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


 
2

--------------------------------------------------------------------------------

 
 
In the event the Holder becomes aware of a breach of Sections 5(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.


6. NOTICES. All notices provided for in this Note shall be in accordance with
the notice provisions of the Agreement.


7. GOVERNING LAW; VENUE. This Note shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents, made and to be performed entirely within the State of California. The
Parties agree that any action brought to enforce the terms of this Note will be
brought in the appropriate federal or state court having jurisdiction over
Orange County, California.


8. CONFORMITY WITH LAW. It is the intention of the Company and Holder to conform
strictly to applicable usury and similar laws. Accordingly, notwithstanding
anything to the contrary in this Note, it is agreed that the aggregate of all
charges which constitute interest under applicable usury and similar laws that
are contracted for, chargeable or receivable under or in respect of this Note,
shall under no circumstances exceed the maximum amount of interest permitted by
such laws, and any excess, whether occasioned by acceleration or maturity of
this Note or otherwise, shall be canceled automatically, and if theretofore
paid, shall be either refunded to the Company or credited on the principal
amount of this Note.


9. MODIFICATION; WAIVER. No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and Holder. If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.


 [remainder of page intentionally left blank; signature page to follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date set forth
above.


“Company”
“Holder”
   
SearchCore, Inc.,
[Insert]
a Nevada corporation
      ____________________________________  
_______________________________________  
By: James Pakulis
By: ____________________________________
Its: President
Its: ____________________________________

 
 
 
 
 
 
4

--------------------------------------------------------------------------------